Name: 91/114/EEC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 25 February 1991 repealing Decision 86/517/EEC concerning the suspension of new direct investment in the Republic of South Africa
 Type: Decision
 Subject Matter: Africa;  financing and investment
 Date Published: 1991-03-06

 Avis juridique important|41991D011491/114/EEC: Decision of the representatives of the Governments of the Member States, meeting within the Council, of 25 February 1991 repealing Decision 86/517/EEC concerning the suspension of new direct investment in the Republic of South Africa Official Journal L 059 , 06/03/1991 P. 0018 - 0018 Finnish special edition: Chapter 11 Volume 16 P. 0214 Swedish special edition: Chapter 11 Volume 16 P. 0214 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 25 February 1991 repealing Decision 86/517/EEC concerning the suspension of new direct investment in the Republic of South Africa (91/114/EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas significant changes took place in South Africa in 1990 and initiatives have been taken by the parties involved to bring about the abolition of apartheid and the establishment of a united, non-racial, and democratic South Africa; Whereas the process under way should be encouraged; Whereas, to this end, during their discussions at the European Council meeting in Rome on 14 and 15 December 1990, the Member States decided to lift the ban on new investment in South Africa forthwith, in order to contribute to combating unemployment and improving the economic and social situation in that country; Whereas, consequently, Decision 86/517/EEC (1) should be repealed, HAVE DECIDED AS FOLLOWS: Sole Article Decision 86/517/EEC of the representatives of the Governments of the Member States, meeting within the Council, of 27 October 1986 concerning the suspension of new direct investment in the Republic of South Africa shall be repealed with effect from 15 December 1990. Done at Brussels, 25 February 1991. The President J.-C. JUNCKER (1) OJ No L 305, 31. 10. 1986, p. 45.